DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2022 has been entered.
 
Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 2/3/2022 are acknowledged.  Claim 1 is amended; claims 2-7 and 14 are canceled; claims 1 and 8-13 are pending; claims 12-13 are withdrawn; claims 1 and 8-11 have been examined on the merits.

Response to Amendment - format of claims
The amendment to the claims filed on 2/3/2022 does not comply with the requirements of 37 CFR 1.121(c) because claim 1, which is amended is listed as (Previously Presented).  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”

		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number. (emphasis added).

It appears that Applicant believed that the Response submitted after final on 11/30/2021 was entered, but it was not.  Claim 1 in the claim set received 11/30/2021 properly noted the claim amendments and had a status of (Currently Amended).  Thus, the claim set received with the request for continued examination (RCEX) on 2/3/2022 presented claim 1 as (Previously Presented) with the insertions and deletions from the 11/30/2021 claims incorporated therein.  The response after final was not entered (see box 3 of the Advisory action, 12/15/2021; and ANE.I marked “DO NOT ENTER”, 12/15/2021); hence, the claim and specification amendments received 11/30/2021 have not been entered.  Because it is clear what Applicant intended and there is no ambiguity in interpreting what the current claims are, Examiner has, in the interest of furthering prosecution, examined the application rather than sending a Notice of Non-Compliant Amendment (PTO-324) to the Applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1 and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The invention appears to employ novel biological materials, specifically Mortierella elongata strain AG77 (ATCC PTA-125747) as recited in amended independent claim 1.  Since the biological materials are essential to the claimed invention they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.  The specification does not disclose a repeatable process to obtain the biological materials and it is not apparent if the biological materials are readily available to the public.  If a deposit is made under the Budapest Treaty, then an affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological materials have been deposited under the Budapest Treaty and that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets 
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and
(e) the deposit will be replaced if it should ever become inviable.
Applicants’ attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.”  The specification should be amended to include this information, however, Applicants are cautioned to avoid the entry of new matter into the specification by adding any other information.

In response, Applicants have provided documentary evidence that the specific biological materials have been deposited under the Budapest Treaty by their deposit with the American Type Culture Collection (ATCC) but have not provided an affidavit or 
Additionally, Applicants have not amended the specification to include the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.
Hence, claims 1 and 8-11 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with the enablement requirement.  
This rejection can be overcome by Applicants providing an affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent and amending the specification to include the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.

Response to Arguments
with the after-final Response on 11/30/2021 and with the RCEX on 2/3/2022 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response (11/30/2021) on pp. 5-6 regarding the amendment to the specification and the rejection under 35 U.S.C. § 112(a) for failing to comply with the enablement requirement are moot because the amendment to the specification has not been entered.  It appears that Applicant believed that the Response submitted after final on 11/30/2021 was entered, but it was not.  The response after final was not entered (see box 3 of the Advisory action, 12/15/2021; and ANE.I marked “DO NOT ENTER”, 12/15/2021); hence, the specification amendments received 11/30/2021 have not been entered.  Because the specification has not been amended to include the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination, the rejection is maintained over claims 1 and 8-11 (claims 3, 5-7 and 14 having been canceled).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinmen et al., EP0276541 (cite N, PTO-892, 11/19/2020; herein “Shinmen”).
Shinmen teaches a method of producing fatty acids having a chain of at least 18 carbon atoms, i.e. arachidonic acid, comprising growing a strain of Mortierella elongata on a fermentation medium (p. 3, ll. 11-15) comprising a carbon source and a nitrogen source (p. 4, ll. 54-57), wherein the nitrogen source can be peptone (p. 4, ll. 55-57) wherein the nitrogen source, e.g. peptone, can be at 0.01 wt% to 5 wt% of the medium (p. 5, ll. 4-5), i.e. comprising 2 g/L peptone when the peptone concentration is greater than 0.2 wt% peptone, wherein the Mortierella elongata strains are labeled as IFO 8570 (p. 3, l. 17) or SAM 0219 (p. 3, ll. 21-25), anticipating claims 1 and 10-11.
Regarding the nomenclature of the Mortierella elongata strains in the instant application and in the prior art, the names given to strains are neither standardized nor correlated with one another; hence, identical strains of Mortierella elongata isolated or obtained by different laboratories and disclosed (and/or deposited in a depository) by different scientists can have different strain names although they are identical Mortierella elongata strains.
The US Patent and Trademark Office is not equipped to sequence strains of microorganisms and the claims are not drawn to the nomenclature but to the fungal Mortierella elongata strain AG77 because the Mortierella elongata strains (IFO 8570 and/or SAM 0219) taught by Shinmen produce fatty acids with at least an 18 carbon chain in a fermentation medium comprising a carbon source and a nitrogen source wherein the nitrogen source can be peptone.
With the showing of the Shinmen reference, the burden of establishing by objective evidence that the Shinmen strains (Mortierella elongata strain IFO 8570 and Mortierella elongata strain SAM 0219) are not identical to the Mortierella elongata strain AG77 recited in the claims is shifted to Applicant.  Note that on the current record the only way of overcoming such a clear holding of anticipation is factual proof that the rejection is in error. See MPEP § 2112, disclosing that once a proper holding of anticipation is made, the burden shifts to Applicant to demonstrate an unobvious difference between the claims and the prior art. See also, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) ("the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product"). 
Further, MPEP 2112 states: [T]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on "inherency' under 35 U.S.C. 102, on "prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product - by - process claims. Quoting In re Fitzgerald, 619 F. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 - 34 (CCPA 1977)).
Thus, the method taught by Shinmen anticipates claims 1 and 10-11.  This rejection can be overcome by establishing with objective evidence that the prior art strains are not the claimed strains with a different label.

Response to Arguments
Regarding the rejection under 35 U .S.C. § 102(a)(1) over Shinmen, Applicants allege that Shinmen does not teach that the fermentation media comprises 2 g/L peptone (Remarks submitted 11/30/2021, p. 7).
The allegation that Shinmen does not teach fermentation media with peptone is thoroughly unpersuasive because Shinmen teaches that the nitrogen source can be peptone (p. 4, ll. 55-57) and can be at a concentration of 0.01 wt% to 5 wt% of the medium (p. 5, ll. 4-5).  Media with ≥ 0.2 wt% peptone comprises 2 g/L peptone; thus, Shinmen anticipates claim 1. 
Hence, Applicants’ allegations that Shinmen does not anticipate the amended claims is unpersuasive and the rejection is maintained with modification to address the amended claims and for clarity.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 3, 5-11 and 14 under 35 U.S.C. § 103(a) over Shinmen in view of Benson et al., US2014/0045236 (cite A, PTO-892, 11/19/2020; herein “Benson”) as set forth at pp. 14-15 of the previous Office Action is moot regarding claims 3, 5-7 and 14 due to cancelation of the claims and is withdrawn regarding the remaining claims because they are already rejected under 35 U.S.C. § 103(a) over Shinmen.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shinmen et al., EP0276541 (cite N, PTO-892, 11/19/2020; herein “Shinmen”).
The discussion of Shinmen regarding claims 1, 3, 10-11 and 14 set forth in the rejection above is incorporated herein.
Shinmen is directed to the production of arachidonic acid, an unsaturated fatty acid with a 20 carbon chain, with Mortierella elongata strains in a fermentation medium comprising a carbon source and a nitrogen source wherein the nitrogen source can be peptone, but Shinmen also teaches that the fermentation with the Mortierella elongata strains produces other fatty acids (p. 5, ll. 35-40).  In Shinmen’s method, the fatty acids are esterified and methyl stearate (among other esters) is recovered in addition to methyl arachidonate (p. 5, ll. 43-47), i.e. from the esterification of stearic acid with methanol.  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that Shinmen’s method could be used to produce stearic acid, a saturated fatty acid with 18 chain carbons, by isolating the stearic acid before the esterification; therefore, claims 8 and 9 are prima facie obvious.

Claims 1 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shinmen in view of Du et al., 2018 (cite V, PTO-892, 11/19/2020; herein “Du”).
The discussion of Shinmen regarding claims 1 and 8-11 set forth in the rejections above is incorporated herein.
Although it is believed that Shinmen anticipates claims 1 and 10-11 because it would appear that the Mortierella elongata strains taught by Shinmen (Mortierella elongata strain IFO 8570 and Mortierella elongata strain SAM 0219) are the claimed Mortierella elongata AG77 strain under different names, claims 1 and 8-11 are also prima facie obvious over Shinmen in view of the disclosure of Du.
Shinmen teaches that any Mortierella sp. strain capable of producing arachidonic acid may be used in Shinmen's method (pg. 3, lines 16-20).  Du teaches that Mortierella elongata AG77 is a soil fungus that produces high levels of arachidonic acid, i.e. a fatty acid with a 20 carbon chain (pg. 2, Background, col. 2, 1st full paragraph) in combined culturing with Nannochloropsis oceanica to enhance oil production (Abst.) as well as when cultured alone in a fermentation medium comprising a carbon source and a nitrogen source (potato dextrose broth) (p. 2, col. 2, Results; p. 6, Table 1, 2nd row).  
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute the M. elongata AG77 strain taught by Du for the M. elongata strains taught in Shinmen in the methods made obvious by Shinmen in view of Benson for the production of arachidonic acid with a reasonable expectation of success because Du demonstrates that the M. elongata AG77 strain produces high levels of arachidonic acid; therefore, claims 1 and 8-11 are prima facie obvious.

Response to Arguments
Regarding the previous rejections under 35 U.S.C. § 103, Applicants sole argument is that the references do not address the newly introduced amendment that the fermentation media comprises peptone (Remarks submitted 11/30/2021, pp. 8-9).  This is unpersuasive because Shinmen teaches that the nitrogen source can be peptone (p. 4, ll. 55-57) and can be at a concentration of 0.01 wt% to 5 wt% of the medium (p. 5, ll. 4-5) wherein concentrations above 0.2 wt% constitute comprising 2 g/L peptone; hence, Shinmen anticipates claim 1.  The rejections under 35 U.S.C. § 103 set forth above address all the limitations of the amended claims; hence, Applicants arguments are unpersuasive and the rejections are maintained with amendment to address the amended claims and for clarity.
Applicants argue that the present invention produces surprising results (pp. 9-10).
MPEP 716 discusses addressing allegations of unexpected results and presents the following points to be considered.
A) Evidence of unexpected results are weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention (MPEP 716.01(d)).  Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. § 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973). See MPEP 2131.04.  Hence, the 
B) Alleged unexpected results must be commensurate in scope with the claimed invention. The alleged unexpected results appear to be commensurate in scope with the claims.  See MPEP 716.02(d).
C) To support an allegation of unexpected results, the results of the claimed method must be compared to the results of the methods of the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  There is no comparison to the fatty acids produced in the method of the closest prior art, i.e. to the fatty acids produced in the methods of Shinmen wherein Mortierella elongata strain IFO 8570 or Mortierella elongata strain SAM 0219 are the fermentative organism and the fermentation medium comprises a carbon source and a nitrogen source wherein the nitrogen source is peptone at a concentration ≥ 0.2 wt% of the medium; hence, Applicant's allegation of unexpected results is unsupported.  See MPEP 716.02(e).
D) Evidence must show results that are unexpected.  Applicants successfully argue that the increase in >C18 and >C20 fatty acids when Mortierella elongata strain AG77 is the fermentative organism in a fermentation medium comprising 2 g/L peptone is unexpected as compared to the results seen with other (non-claimed) Mortierella elongata strains (PMI_86 and PMI_624).  Hence, Applicant’s alleged unexpected results do appear to be unexpected.
In summary, unexpected results cannot overcome the rejection of claims 1 and 10-11 under 35 U.S.C. 102(a)(1) over Shinmen.  Additionally, because the unexpected i.e. Shinmen), the allegation that the alleged unexpected results overcome a determination of prima facie obviousness is unpersuasive.  Amendment of the claims or provision of additional data to make the unexpected results commensurate in scope with the claims and demonstration that the method of the prior art relied on in Shinmen does not produce the alleged unexpected results would greatly strengthen the secondary consideration and would likely overcome a finding of prima facie obviousness for the rejections set forth under 35 U.S.C. § 103.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651